Where a case is so circumstanced that a court of law can give as complete redress as a court of equity can, a court of equity *Page 183 
should not interfere with it. Now the circumstances stated here are such as are properly cognizable in a court of law, and with respect to which a court of law can give as complete redress to the party injured as a court of equity could. The court decided in this case according toTims v. Potter, 1 N.C. 12, which must now be taken, and is taken, as a decision establishing the rule of law on this subject. It is a very great mistake to suppose a court of equity can decide against the rules of property established by judicial decisions. The court of equity is as much bound to observe them as a court of law is. If the decision was wrong the court of law might have granted a new trial; and if ever a court for correcting errors should be established, the wrong (234) decision, if any there be, may be a subject for the jurisdiction of that court; but the court of equity must not undertake to act as a court for correcting erroneous judgments.
So the bill was dismissed for want of equity.
NOTE. — Tims v. Potter, 1 N.C. 12, so often cited in actions for the increase of slaves, was decided at Hillsborough three or four years after the war. It is a leading case, and governs a vast deal of the property of this country: and, therefore, it may not be improper to subjoin the substance of it in this place.
Glover gave a negro woman to his daughter, but reserved the use of the negro during his life. There was afterwards a judgment against Glover, and an execution, and the wench sold to satisfy it, Potter becoming the purchaser, Tims, the husband of the daughter, after the death of Glover sued for the wench and her children. The plaintiff had a verdict, and a special case was made as to the children born in the lifetime of Glover.
This special case was several times argued, the defendant's counsel citing and relying upon the cases that decide the interest of money accruing during the particular estate to belong to the owner for that time or cestui que use; and also 2 Bl. Com., 396; Puff. lib., 2, c. 4, p. 11.
After time taken to consider from one term to another, the Court decided and gave their opinion at length.